Citation Nr: 1800277	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-54 285	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure.

2. Entitlement to service connection for ischemic heart disease (IHD), to include as due to a result of herbicide exposure.

3. Entitlement to service connection for a kidney cancer, to include as due to a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1985.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision and a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of kidney cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that the Veteran served in Thailand during the Vietnam War, and has provided competent and credible evidence of exposure to Agent Orange.

2. There is a presumption of service connection for diabetes mellitus, type II, and IHD from which the Veteran currently suffers and for which he currently receives treatment.

CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for diabetes mellitus, type II have been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(6)(iv), 3.309(e) (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for an award of presumptive service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notify and Assist

Given the grant of service connection for diabetes mellitus, type II and ischemic heart disease, further discussion of the Board's duties to notify and assist as to these claims is not necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Thailand during the Vietnam War, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Diabetes mellitus, type II and ischemic heart disease (including coronary artery disease) is associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).

The Veteran's service personnel records show that the Veteran was stationed in Thailand from August 1967 to May 1968.


Analysis

Diabetes mellitus, type II and IHD

The Veteran seeks service connection for diabetes mellitus, type II and IHD on a presumptive basis due to in-service exposure to herbicides while assigned to the 56th Supply Squadron at Nakhon Phanom Royal Thai Air Force Base during the Vietnam War.  See August 2011 VA Form 21-4138, statement in support of claim.  In support of his claim, the Veteran submitted a lay statement from an individual who presumably served with him.  See Lay Statement from K. D. Witkin, received in January 2016.

As discussed above, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for certain specified diseases on a presumptive basis if a veteran was exposed to Agent Orange during active service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

The Department of Defense has also confirmed to VA that herbicides were used in Thailand during the Vietnam Era.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. Id.  This applies only during the Vietnam Era. Id.

Initially, the Board notes that the Veteran currently has diabetes mellitus type II and ischemic heart disease.  Various post-service treatment records show a diagnosis of and treatment for diabetes mellitus since at least 2003. Therefore current disability is not in question.  Similarly, medical records show in May 2007, Dr. J. Kleman noted that the Veteran had "borderline" enlarged heart.  See Riverside Methodist Hospital, received June 2011.  VA treatment records note multiple diagnoses of coronary artery disease.  

After review of the lay and medical evidence of record, the Board finds the evidence to be in relative equipoise on the factual question of herbicide exposure during service in Thailand.  In this case, service personnel records reflect that the Veteran was stationed at the Nakhon Phanom AFB in Thailand in different roles, including logistics superintendent, supply systems supervisor and material facilities supervisor.  In statements, and in testimony, the Veteran reported that while stationed at the Nakhon Phanom AFB, in Thailand he was subjected to the perimeters of the base while involved in periodic augmentation sentry duty with the United States military security forces along the perimeter in NKP Thailand.  He also recalled leaving the base three to four times a week by which he had to go through the perimeter of the base each time.  The Veteran also stated he volunteered for guard duty at the perimeter gate on more than one occasion.  See VA Form 21-4138 Notice of Disagreement (NOD).

Military personnel records submitted by the Veteran indicate that from May 1967 to May 1968, while stationed at Nakhon Phanom AFB in Thailand, the Veteran served as a member of the bench stock representative.  His duties included stocking inventories, bins property, housekeeping and replenished account.  The Board finds that the these duties likely placed the Veteran near the perimeter of the Udorn AFB and therefore, exposed him to Agent Orange during his active duty in Thailand from 1967 to 1968.

The RO attempted to verify the Veteran's herbicide exposure through the U.S. Army and Joint Services Records Research Center (JSRRC).  However, the RO informed the Veteran that it could not corroborate his statement because the information he provided was insufficient and could not be sent to the JSRRC.  However, the Board is ultimately persuaded by the Veteran's competent statements describing his in-service experiences.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Despite the fact that there is no clear evidence of herbicide exposure due to his Thailand service shown in the record, the Veteran's self-reports of the close proximity between his worksite and the perimeter are facts consistent with the circumstances and conditions of his service at the Nakhon Phanom AFB in Thailand during the Vietnam era.  Because the use of herbicide agents at various AFBs during the Vietnam era is recognized, the Board finds the Veteran's account of herbicide exposure during service to be credible.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that he was likely exposed to herbicide agents during service in accordance with in-service duties near the base perimeter.  It follows that since the Veteran has a disability (diabetes mellitus type II and IHD) that are included among those subject to the presumption, service connection for diabetes mellitus type II and IHD are warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  This determination is limited to this specific Veteran, based on the facts presented. 

ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for ischemic heart disease is granted.


REMAND

For the reasons explained above, the Board finds that the Veteran was exposed to an herbicide agent, as that term is defined in 38 C.F.R. § 3.307 (a)(6)(i), due to his Thailand service.  The Veteran developed kidney cancer subsequent to service.  He contends, via an August 2011 statement, that his exposure to herbicide agents caused his illness.

VA denied service connection for kidney cancer because it is not among the diseases listed at 38 C.F.R. § 3.309 (e) for which service connection is warranted on a presumptive basis due to in-service herbicide agent exposure.  However, the Veteran is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Therefore, the Board will remand for a VA compensation examination to determine the etiology of the claimed disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine whether he has any residuals of a kidney cancer.

The examiner should answer the following question:

Does the Veteran have kidney cancer or any residuals thereof? If yes, is it at least as likely as not (50 percent or greater) that his kidney cancer was caused by conceded exposure to herbicide agents.  Why or why not?

2. After completing the above development, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has a right to submit additional evidence on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans 'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


